DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-20 are pending.
Claims 4, 6-7, 16-20 are withdrawn.
Claim 2 is cancelled
Claims 1, 3, 5, 8-15 are addressed on the merits herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland et al (“Strickland”) (US 2010/0257802) in view of Minke et al (“Minke”) (US 2003/0200714), Briggs JR et al (“Briggs”) (US 2013/0255183) and Dieler (US 2014/0360416).
Re claim 1, Strickland discloses a composite door system (Fig. 2), comprising: 
a shell (20) comprising a first face (40), a second face (42), a first side member (48/50), a second side member (48/50), and a bottom side member (52), wherein the first face (40), the second face (42), the first side member (48/50), the second side member (48/52), and the bottom side member (52) form a cavity (into which 60 is disposed), wherein the shell (20) has one or more openings (58), wherein the shell (20) is made of steel ([0034] disclosing the exterior panels are steel); and 
one or more hardware housings (70, 72, [0037], and/or an interior member 50) operatively coupled to the shell (20), wherein the one or more hardware housings (70, 72, [0037], and/or an interior member 50) are configured to resist flow of the liquid material (as the features in [0037] and 72 extend into the cavity, they will resist liquid flow); and wherein the one or more hardware housings (70, 72, [0037], and/or an interior member 50) are configured to receive hardware ([0037]) for the composite door system (20), and
a fill material (60), wherein the fill material (60) is provided through ([0040]) the one or more openings (58) of the shell (20) within the cavity (into which 60 is inserted),
but fails to disclose the fill material comprising a composite cementitious material as a liquid material form and hardens to a solid fill material form, the steel is at least 14 gauge or a lower numerical gauge, and wherein the composite door system, including the shell, the one or more hardware housings, and the fill material provide at least UL752 Level 8 protection or greater.
However, Minke discloses a fill material comprising a composite cementitious material ([0052], [0043], [0040]), the liquid fill material (within 84) as a liquid material form and hardens to a solid fill material form ([0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite door system of Strickland with the liquid fill material as a liquid material form and hardens to a solid fill material form as disclosed by Minke in order to increase fire resistance, resist rusting, denting, cracking, and requires relatively low maintenance ([0011]).  
In addition, Briggs discloses the steel (of 20, 22) is at least 14 gauge or a lower numerical gauge ([0017]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite door system of Strickland wherein the steel is at least 14 gauge or a lower numerical gauge as disclosed by Briggs in order to optimize strength and rigidity while not overdesigning on materials, and to provide better soundproofing ([0002]).  
Further, Dieler discloses wherein the composite door system (Strickland: Fig. 2), including the shell (Strickland: 20), the one or more hardware housings (Strickland: 70, 72, [0037], and/or interior member 50), and the solid fill material (Strickland: 60) provide at least UL752 Level protection (Dieler: [0044]) or greater.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite door system of Strickland wherein the composite door system, including the shell, the one or more hardware housings, and the solid fill material provide at least UL752 Level protection as disclosed by Dieler in order to provide bullet resistance that can be used to create secure rooms in places such as all and other commercial buildings, government offices, hospitals, school and universities and to act as the entry door for safe rooms in residences ([0004]).  
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite door system of Strickland wherein the composite door system, including the shell, the one or more hardware housings, and the solid fill material provide at least UL752 Level 8 protection or greater in order to provide sufficient bullet resistance that can be used to create secure rooms in places such as all and other commercial buildings, government offices, hospitals, school and universities and to act as the entry door for safe rooms in residences ([0004]).  
The phrases “configured to resist flow of the liquid material” and “configured to receive hardware” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 3, Strickland as modified discloses the composite door system of claim 1, wherein the composite door system (Strickland: Fig. 2) provide at least UL752 Level 8 protection or greater (Dieler: [0044], as modified above) without the use of additional ballistic materials (Strickland discloses no ballistic materials whatsoever) between the first face (40), the second face (42), and the composite cementitious material (60).  
Re claim 5, Strickland as modified discloses the composite door system of claim 1, wherein the one or more hardware housings (70, 72, [0037], and/or an interior member 50) is a channel hardware housing (50 being a channel), wherein the channel hardware housing (50) is formed from at least one side member (50) of the shell (20).
Re claim 10, Strickland as modified discloses the composite door system of claim 1, wherein the hardware ([0037]) comprises mechanical hardware, electrified hardware, a lock, a handle, a hinge, a locking rod, a door closer, a door operator, an exit device, a mag lock, a camera, radar, a sensor, a detection device, a security device, a surveillance device, a knob, or a soft closing device ([0037]).
Re claim 11, Strickland as modified discloses the composite door system of claim 1, further comprising a top side member (54) having the one or more openings (58), and wherein the one or more openings (58) are configured to receive the liquid fill material and allow the liquid fill material to pass ([0040]) into the cavity (into which 60 is disposed).
The phrase “configured to receive the liquid fill material and allow the liquid fill material to pass into the cavity” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 12, Strickland as modified discloses the composite door system of claim 11, wherein the top side member (54) comprises a channel (54) with the one or more openings (58), and the channel (54) is located between edges (Fig. 1, as 40/42 envelope 52/54) of the first face (40) and the second face (42).
Re claim 13, Strickland as modified discloses the composite door system of claim 12, wherein the channel (54) comprises a u-shaped channel (Fig. 1-2) formed form a web (web of 54), a first flange (one side flange of 54), and a second flange (the other side flange of 54), wherein the first flange (one side flange of 54) and the second flange (second side flange of 54) are operatively coupled (Fig. 1) to the first face (40) and the second face (42).
Re claim 14, Strickland discloses a shell (Fig. 2 20) for a composite door system (Fig. 1-2), the shell (20) comprising: 
a first face (40), a second face (42), a first side member (48/50), a second side member (48/50), and a bottom side member (52), wherein the first face (40), the second face (42), the first side member (48/50), the second side member (48/52), and the bottom side member (52) form a cavity (into which 60 is disposed), and wherein the shell (20) has one or more openings (58), and wherein the shell (20) is made of steel ([0034] disclosing the exterior panels are steel); and 
one or more hardware housings (70, 72, [0037], and/or an interior member 50) operatively coupled to an interior (Fig. 2, [0037]) of the shell (20), wherein the one or more hardware housings (70, 72, [0037], and/or an interior member 50) are configured to resist flow of a liquid material (as the features in [0037] and 72 extend into the cavity, they will resist liquid flow); and wherein the one or more hardware housings (70, 72, [0037], and/or an interior member 50) are configured to receive hardware ([0037]) for the composite door system (20); and
wherein the shell (20) is configured to receive the liquid fill material (60) through ([0040]) the one or more openings (58) to form the composite door system (Fig. 1-2),
but fails to disclose the fill material as a liquid fill material that forms the composite door system when the liquid fill material hardens into a solid fill material, comprising a composite cementitious material, the steel is at least 14 gauge or a lower numerical gauge, and wherein the composite door system, including the shell, the one or more hardware housings, and the fill material provide at least UL752 Level 8 protection or greater.
However, Minke discloses the fill material (within 84) is a liquid fill material that forms the composite door system (Fig. 1) when hardens into a solid fill material ([0050]), comprising a composite cementitious material ([0052], [0043], [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite door system of Strickland wherein the fill material as a liquid fill material that forms the composite door system when the liquid fill material hardens into a solid fill material, comprising a composite cementitious material as disclosed by Minke in order to increase fire resistance, resist rusting, denting, cracking, and requires relatively low maintenance ([0011]).  
In addition, Briggs discloses the steel (of 20, 22) is at least 14 gauge or a lower numerical gauge ([0017]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite door system of Strickland wherein the steel is at least 14 gauge or a lower numerical gauge as disclosed by Briggs in order to optimize strength and rigidity while not overdesigning on materials, and to provide better soundproofing ([0002]).  
Further, Dieler discloses wherein the composite door system (Strickland: Fig. 2), including the shell (Strickland: 20), the one or more hardware housings (Strickland: 70, 72, [0037], and/or interior member 50), and the solid fill material (Strickland: 60) provide at least UL752 Level protection (Dieler: [0044]) or greater.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite door system of Strickland wherein the composite door system, including the shell, the one or more hardware housings, and the solid fill material provide at least UL752 Level protection as disclosed by Dieler in order to provide bullet resistance that can be used to create secure rooms in places such as all and other commercial buildings, government offices, hospitals, school and universities and to act as the entry door for safe rooms in residences ([0004]).  
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite door system of Strickland wherein the composite door system, including the shell, the one or more hardware housings, and the solid fill material provide at least UL752 Level 8 protection or greater in order to provide sufficient bullet resistance that can be used to create secure rooms in places such as all and other commercial buildings, government offices, hospitals, school and universities and to act as the entry door for safe rooms in residences ([0004]).  
In addition, the phrase, “configured to receive a liquid fill material through the one or more openings to form the composite door system when the liquid fill material hardens” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 15, Strickland as modified discloses the shell of claim 14, wherein the composite door system (Strickland: Fig. 2) provide at least UL752 Level 8 protection or greater (Dieler: [0044], as modified above) without the use of additional ballistic materials (Strickland discloses no ballistic materials whatsoever) between the first face (40), the second face (42), and the composite cementitious material (60).  

Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments 
Objections to the Claims:  Applicant’s argument with respect to the claim objections is persuasive and objection (for the reasons stated in the previous rejection) to the claims is hereby withdrawn.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection (for the reasons stated in the previous rejection) of the claims pursuant to 35 USC 112 is hereby withdrawn.  
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant first argues that that Deiler does not teach a door shell having faces made of 14 gauge steel and cementitious fill material.  However, Deiler is not relied upon as disclosing these features.  
Applicant next argues tat in order to meet the UL752 standard protection, Deilier requires use of a ballistic resistant layer.  Applicant argues that because of this, Deieler does not disclose the features of claims 3 and 15 as amended.  However, Deilier is not relied upon as disclosing the lack of a ballistic resistant layer.  Strickland discloses no such layer.  Deilier is relied upon only to show that the standard to which Applicant refers is known in the art, and thus, a person of ordinary skill would modify Strickland according to that standard for the reasons stated in the above.  In other words, designing to meet the claimed standard is not novel to Applicant’s invention, nor is it nonobvious for the reasons provided above.  
Applicant next argues that the proposed combinations teaches away from the claimed invention.  Applicant argues that Strickland relates to insulated steel doors and that Minke related to a  wood shell.  Applicant argues that Minke specifically states that steel doors are not preferable for the invention.  Applicant’s argument is backwards.  The proposed combination is not that of Minke’s material modified with Strickalnd’s.  Strickland, the primary references, discloses the steel door.  Minke is not relied upon in any manner regarding the material of the skins/faces.  Had Minke been modified to be steel as in Strickland, Applicant’s argument may have merit.  However, this is not the proposed modification.  Because Minke is not relied upon for the argued materials, to modify Strickland, the arguments are not persuasive.  
Applicant’s arguments concerning dependent claims and withdrawn claims are addressed by the above.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635